Citation Nr: 0303802	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  90-51 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the service-connected chondromalacia of the right patella.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 rating decision of the 
RO.  

In July 1991, the Board remanded the case for additional 
development of the record.  

In an April 1993 decision, the Board granted service 
connection for chondromalacia of the right patella and denied 
service connection for PTSD.  

The veteran appealed the PTSD issue to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court").

In a December 1994 order, the Court vacated the April 1993 
Board decision and remanded the case for further development 
and adjudication with respect to the issue of service 
connection for PTSD.  

In March 1995, the Board remanded the PTSD issue for 
additional development.  

In June 1997, the Board again denied service connection for 
PTSD, and the veteran again appealed to the Court.  In a 
March 1999 order, the Court granted a Joint Motion for 
Remand, vacating the Board's decision and remanding for 
additional proceedings.  

During the course of the initial Court litigation, the RO, in 
a May 1993 rating decision, effectuated the Board's grant of 
service connection for chondromalacia of the right patella 
and assigned a 10 percent rating, effective on November 3, 
1988.  The veteran perfected a timely appeal of this issue.  

In August 1999, the Board remanded both issues for additional 
development.  In February 2002, the RO granted service 
connection for PTSD.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's right knee disability is shown to be 
manifested by a history of a medial meniscectomy and current 
x-ray findings of advanced degenerative joint disease with 
related pain and crepitus, but demonstrated compensable 
functional limitation or more than related moderate 
instability or recurrent subluxation is not shown.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected post-operative right 
knee residuals manifested by arthritis and limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a 
including Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 
(2002).  

2.  The criteria for the assignment of a separate 10 percent 
rating for service-connected right knee disability manifested 
by instability or recurrent subluxation have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5257 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the residuals of the veteran's 
right knee disorder.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
discussed below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected right knee disability has 
been rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  A 20 percent disability 
rating requires moderate impairment of the knee, due to 
recurrent subluxation or lateral instability.  Id.  A 30 
percent evaluation requires severe impairment of the knee, 
due to recurrent subluxation or lateral instability.  

In July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  O.G.C. Prec. 23-97 
(Jul. 24, 1997).  Here, the medical evidence indicates that 
the veteran has arthritis of the right knee.  Thus, a 
separate, compensable rating pursuant to Diagnostic Code 5003 
may be warranted.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  

Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  Id.  

A VA examination conducted in August 1989 revealed suspected 
chondromalacia of the right knee.  The veteran complained of 
intermittent swelling and clicking, especially after 
prolonged walking.  His range of motion was from 0 to 135 
degrees.  He had 2-plus crepitation and 1-plus instability on 
squatting.  An X-ray study revealed possible degenerative 
changes.  

Another VA examination was conducted in September 1996.  The 
veteran had a moderate limp favoring his right leg.  There 
was mild swelling deformity of the right knee and tenderness 
over the femoral and tibial joint lines laterally.  There was 
painless range of motion from 0 to 120 degrees.  There was no 
anterior or posterior laxity of the right knee, but there was 
mild lateral laxity.  X-ray studies showed mild degenerative 
changes of the right knee.  

In March 1999, the veteran underwent another VA examination.  
He complained of right knee pain.  Range of motion was from 0 
to 140 degrees.  There was no effusion, but there was 
prominent crepitus.  There was no medial or lateral joint 
laxity greater than one centimeter.  

The diagnoses were those of chronic right knee synovitis, 
recurrent; chondromalacia of the patella on the right; and 
mild Osgood-Schlatter disease.  

The VA outpatient reports show that the veteran complained of 
right knee pain and instability in May 1999.  

In October 1999, another VA examination was conducted.  The 
veteran complained of having constant dull pain in the right 
knee.  He could walk 300 feet or climb five to six stairs 
before the pain started.  Sitting for a half hour caused 
stiffness, and driving long distances was difficult and 
painful.  

The veteran had weakness in the right knee, and, after 
walking or standing a long time, he had swelling.  He 
reported occasional giving way or instability, but seldom 
locking.  There was pain and crepitation in the right knee.  

The veteran's right knee circumference and muscle strength 
were less than the left.  There was painless flexion to 100 
degrees and painful passive flexion from 100 to 110 degrees.  
After exercise and fatigue, motion was painless to 80 degrees 
and passive painful motion was from 80 to 100 degrees.  The 
limitation of motion was attributed to stiffness, 
fatigability and pain.  

The McMurray's test was positive on the right due to strong 
possibility of a tear in the medial lateral meniscus.  X-ray 
studies showed mild osteoarthritis in the right knee.  MRI 
study was suspicious of tears of the posterior horn of the 
medial and lateral menisci.  There was moderate joint 
effusion and some evidence of chondromalacia of the patella.  

When considering the veteran's complaints of pain, weakness 
and fatigability, extension was not limited at all, and, at 
worst, flexion was limited to no more than 80 degrees.  

The Board must address whether the veteran's right knee 
disability warrants compensation pursuant to 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca v Brown, 8 Vet. App. 202 
(1995).  

The veteran's arthritis is documented by x-ray studies, and 
there is satisfactory evidence of painful motion.  The 
examination was extremely thorough in considering the effect 
of weakness, fatigability and pain in the veteran's 
limitation of motion.  

Even considering those factors, the veteran still had flexion 
to 80 degrees.  The Board finds, therefore, that a rating in 
excess of 10 percent is not warranted for the demonstrated 
right knee arthritis pursuant to Diagnostic Codes 5003, 5260 
and 5261, as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Nonetheless, the Board disagrees with the conclusion of the 
RO that there was no evidence of subluxation or lateral 
instability.  Indeed, the evidence throughout the period of 
the appeal shows instability of the right knee.  

The instability, however, has been described as mild.  Thus, 
the Board finds that a separate 10 percent rating is 
warranted for the knee's instability.  

In sum, the Board concludes that the chondromalacia patella 
with resulting arthritis and any instability or recurrent 
subluxation should be rated separately pursuant to Diagnostic 
Codes 5003 and 5257, respectively.  

An evaluation of 10 percent, but no greater, is warranted for 
disability rated on the basis of instability of the right 
knee pursuant to Diagnostic Code 5257.  

Furthermore, the preponderance of the evidence is against an 
evaluation greater than 10 percent for arthritis of the 
veteran's knee is warranted pursuant to Diagnostic Code 5003 
and 38 C.F.R. §§ 4.40, 4.45, 4.59.  




ORDER

An increased rating greater than 10 percent for service-
connected right knee disability manifested by arthritis and 
functional limitation is denied.  

A separate rating of 10 percent for the service-connected 
right knee disability manifested by instability is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


____________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

